COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Anthony Martin

Appellate case number:      01-17-00025-CR

Trial court case number:    389613A

Trial court:                174th District Court of Harris County

      Appellant, Anthony Martin, has filed a notice of appeal of the trial court’s order
denying his application for a writ of habeas corpus. The clerk’s record was filed on
January 26, 2017, and the reporter’s record was filed on February 3, 2017. The Court will
consider briefing in this appeal. See TEX. R. APP. P. 31.1.

       Appellant’s brief will be due within 20 days from the date of this order. See TEX.
R. APP. P. 31.2, 38.6(a). The State’s brief, if any, will be due no later than 20 days from
the date that appellant’s brief is filed. TEX. R. APP. P. 31.2, 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court

Date: February 14, 2017